DETAILED ACTION
Response to Amendment
The amendment filed December 30, 2020 has been entered. Claims 14 and 22 have been amended with claims 27-32 having been cancelled and claim 33 being newly added. Claims 14-26 and 33 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 14 and 22 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0178792) as evidenced by Pang et al. (US 2009/0306594).
Regarding claim 14, Li discloses a vial spiking device (Figure 2A) comprising: a housing (distal cap including needle surrounding portion; see annotated figure below) substantially surrounding a needle (214) and at least partially defining a cavity configured to receive a portion of a drug vial (202), wherein the needle is partially received in the housing such that a portion of the needle is located in the housing and a portion of the needle projects out of the housing (see annotated Figure 2A below which clearly shows the cannula within the housing as well as extending therefrom); and a fluid flow sensor (114; clearly depicted in Figure 2A as a portion of the cited device) positioned adjacent to at least a portion of 

    PNG
    media_image1.png
    193
    287
    media_image1.png
    Greyscale

Li does not explicitly disclose wherein the fluid flow sensor is arranged in the housing, however, Li generally places the flow sensor in the cannula and it would have been obvious to one of ordinary skill in the art at the time of filing to place the flow sensor at any point within the cannula lumen as it would not affect the operation of the device in any way. In addition, it is known from the prior art to place flow sensors within a cannula lumen at various locations within a cannula which are not adjacent the terminal distal end (see e.g., Figure 4A of Pang et al. which depicts a flow sensor 205 within a cannula 120; see also Paragraph [0182]). For these reasons it would have been obvious to one of ordinary skill to locate the flow sensor adjacent the proximal, piercing end of the cannula and which would necessarily place it within the housing as claimed.
Regarding claim 19, Li further discloses wherein the fluid flow sensor (114) is positioned within the needle adjacent to the detection section (the detection section of the needle is considered to be the portion of the needle comprising the flow sensor and it is therefore adjacent said section). 
Regarding claim 21, Li further discloses wherein the detection section is formed from a material that is different from the distal needle portion and the proximal needle portion (Paragraph [0045] sets forth that the flow sensor may comprise at least in part silicone or glass which is different from the needle material). 
Regarding claim 22, Li discloses a drug delivery device (200), comprising: a housing (cylindrical portion of 216 comprising needle and flow sensor) substantially surrounding a needle (Figure 2A) and at least partially defining a cavity configured to receive a portion of a drug vial (202), wherein the needle is partially received in the housing such that a portion of the needle is located in the housing and a portion of the needle projects outside of the housing (see annotated Figure 2A above); a drug vial positioned at least partly within the cavity; a fluid flow sensor (114) positioned adjacent to at least a portion of the needle within the housing (Figure 2A); and a control unit (112; Paragraph [0046]) in communication with the fluid flow sensor, wherein the needle comprises a distal needle portion and a proximal needle portion and between the distal needle portion and the proximal needle portion a detection section (as above, the flow sensor is located within the cannula and is therefore considered part of a detection section of the cannula as claimed and which is located between a proximal section and a distal section).
Li does not explicitly disclose wherein the fluid flow sensor is arranged in the housing, however, Li generally places the flow sensor in the cannula and it would have been obvious to one of ordinary skill in the art at the time of filing to place the flow sensor at any point within the cannula lumen as it would not affect the operation of the device in any way. In addition, it is known from the prior art to place flow sensors within a cannula lumen at various locations within a cannula which are not adjacent the terminal distal end (see e.g., Figure 4A of Pang et al. which depicts a flow sensor 205 within a cannula 120; see also Paragraph [0182]). For these reasons it would have been obvious to one of ordinary skill to locate the flow sensor adjacent the proximal, piercing end of the cannula and which would necessarily place it within the housing as claimed.
Regarding claim 23, Li further discloses wherein the fluid flow sensor (114) is positioned within the needle adjacent to the detection section (the detection section of the needle is considered to be the portion of the needle comprising the flow sensor and it is therefore adjacent said section).
Regarding claim 24, Li further discloses wherein the detection section is formed from a material that is different from the distal needle portion and the proximal needle portion (Paragraph [0045] sets forth that the flow sensor may comprise at least in part silicone or glass which is different from the needle material).
Regarding claims 25 and 26, Li further discloses wherein the drug vial comprises the drug insulin (as per Paragraph [0071] the drug being infused is insulin).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as evidenced by Pang et al., and further in view of Marggi (WO 2011020201).
Regarding claim 15, Li discloses the claimed invention substantially as set forth above for claim 14, but does not explicitly disclose a central boss extending from an external surface of the housing, the central boss enclosing at least a portion of the needle. 
Marggi teaches a device for detecting pressure in a liquid-conducting area of an administration device having a housing  (body of 100; Figure 1) wherein the housing further comprises a central boss (connection portion 111 comprising needle holder 118) extending from an external surface of the housing (it can be seen in Figure 3 that the boss extends from the central portion of the housing for connection to an infusion set), the central boss enclosing at least a portion of the needle (Figure 3). 
Regarding claims 16 and 17, Marggi further teaches wherein at least a portion of the boss (220) includes a transparent material (Page 17, lines 20-21 set forth the base body 110 may be formed from a transparent material and which section comprises the boss and a transparent material would be non-metallic).
Regarding claim 18, Maggi further discloses wherein the fluid flow sensor (“D” or at 200 in Figure 3) is positioned adjacent the needle in a manner such that the fluid flow sensor is aligned with the transparent material of the central boss (as set forth for claim 16, if the body 110 is made from a transparent material it can be seen in Figures 3 and 4 that the flow sensor “D” in Figure 3 is aligned with the transparent boss through channel 220).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the vial spiking member of Li by using the vial spiking housing and flow sensor of Marggi so as to provide for a flow sensing connection which ensures simple and reliable pressure detecting via a capillary filled by a compressible gas which requires a small volume of liquid and can therefore quickly detect occlusions as explicitly taught by Maggi (see e.g., Page 3, lines 18-22).
Allowable Subject Matter
Claim 33 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claims 20 or 33. Li is considered the closest prior art which discloses a vial spiking device comprising a cannula having a flow sensor located therein. Li fails to teach wherein the needle comprises two coaxial needles axially separated by a detection sensor as the flow sensor configuration. Such a sensor means in a vial spiking device is not known from the prior art and it would not have been obvious to one of ordinary skill in the art at the time of filing to modify the flow sensor of Li to comprise the claimed structure. For at least these reasons the claims are considered allowable over the prior art made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783            

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783